United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2009
                                ___________

James Russell Munson, Jr.,               *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Faulkner County, Arkansas; Marty         *
Montgomery, Sheriff, Faulkner County, *
Arkansas; Gene Stevens, Sgt., Faulkner * Appeal from the United States
County Jail; Porter, Corporal, Jail      * District Court for the
Guard, Faulkner County Jail; Hall, Jail * Eastern District of Arkansas.
Guard, Faulkner County Jail; Kyle        *
Kelly, Jail Administrator, Faulkner      * [UNPUBLISHED]
County Jail; Steve Wallace, Assistant *
Sheriff, Faulkner County Jail; Aaron     *
Daub, Booking, Faulkner County Jail *
(originally sued as Mr. Daub),           *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: November 30, 2001
                            Filed: December 14, 2001
                                 ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.
       Arkansas inmate James Russell Munson appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action against Faulkner County
and officials of the Faulkner County Jail.

       Having carefully reviewed the record and the parties’ submissions on appeal,
we conclude that Munson’s claims fail. See Lynn v. Deaconess Med. Ctr.-W.
Campus, 160 F.3d 484, 486 (8th Cir. 1998) (this court reviews de novo a grant of
summary judgment, which is proper only when undisputed facts establish that moving
party is entitled to judgment as matter of law).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, adopting in part the report and recommendations of the
Honorable J. T. Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
                                        -2-